14 . If the Mortgaged Property, or any part thereof, shall be condemned or otherwise taken for public or quasi‑public use under the power of eminent domain, or be transferred in lieu thereof, all damages or other amounts awarded for the taking, or injury to, the Mortgaged Property shall be paid to Beneficiary, who shall have the right, in its sole discretion, to apply the amounts so received against (a) the costs and expenses of Beneficiary, including reasonable attorney's fees incurred in connection with collection of such amounts and (b) the balance against the Obligation in the order and manner in its sole discretion. SECTION 8.
